DETAILED ACTION
The Amendment filed April 08, 2021, and the information disclosure statement (IDS) filed February 02, 2021 have been entered. Claims 1-17 are pending. Claim 5 has been cancelled. Claims 1 and 11 are independent.

Specification
The new Title of the present application was received on April 08, 2021.  This new Title is acceptable.

Terminal Disclaimer
The terminal disclaimer filed on April 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,147,417, 10,777,241, 10,373,662 and 10,847,195 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a semiconductor device (e.g., DRAM) generates and provides several signals to perform various memory operations.
Regarding independent claim 1 and 11, the major difference in the claims not found in the prior art, along with the other claimed features, is that a semiconductor system comprising a first semiconductor device and a second semiconductor device; a first semiconductor device configured to output a reset, command/address and data wherein the oscillation signal starts to oscillate in response to the reset signal; wherein the start signal is enabled based on the reset signal output from the first semiconductor device and disabled when a value of the internal address equals a predetermined value over the prior art.
Claims 2-4, 6-10 and 12-17 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-17 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825